Citation Nr: 1549706	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  13-08 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right lower leg strain. 

2.  Entitlement to an initial compensable disability rating for a left (minor) shoulder disability. 

3.  Entitlement to service connection for a thoracolumbar spine disability, claimed as degenerative disc disease of the thoracolumbar spine, to include sciatic nerve radiculopathy of the right lower extremity. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served in the United States Army National Guard with a period of active military service from March 2008 to April 2009, to include service in Iraq from June 2008 to March 2009.

This appeal comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2010 rating action rendered by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO, in part, denied service connection for a right lower leg strain and granted service connection for a left shoulder disability; an initial noncompensable disability rating was assigned, effective April 21, 2009--the date following the Veteran's separation from active duty.  

This appeal also stems from a May 2011 rating action.  By that rating action, the RO denied service connection for a thoracolumbar spine disability.  The Veteran appealed the above-cited rating actions to the Board.

In June 2015, the Veteran testified before the undersigned at a video conference hearing conducted via the above RO.  A copy of the hearing transcript has been associated with the Veteran's Veterans Benefits Management System (VBMS) electronic record.  During the hearing before the undersigned, the Veteran withdrew his claim for service connection for a right lower leg strain.  He also clarified that the primary symptom that he experienced with his right leg was sciatica that radiated from his lumbar spine.  Thus, in the decision below, the Board has withdrawn the claim for service connection for a right lower leg strain and expanded the claim for service connection for a thoraolumbar spine disability, to include sciatic nerve radiculopathy of the right lower extremity, in order to accurately reflect the Veteran's contentions.  (Transcript (T.) at pages (pgs.) 15-18).  
The issues of entitlement to service connection for gallbladder disability; whether new and material evidence has been received to reopen previously denied claims for service connection for a hiatal hernia, ulcer and molluscum contagiosum; and, and entitlement to service connection for a traumatic brain injury (TBI) have been raised by the record in statements prepared by the Veteran and his representative in November 2010, May 2013 and May 2015, respectively (See VA Form 21-4138, Statement in Support of Claim, received in November 2010 (accepted as Veteran's notice of disagreement on unrelated issues); VA Form 646, Statement of Accredited Representative in Appealed Case and VA Form 21-526b, Veteran Supplemental Claim, respectively)) but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to an initial compensable disability rating for a left (minor) shoulder disability and entitlement to service connection for a thoracolumbar spine disability, to include sciatic nerve radiculopathy of the right lower extremity, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for a right lower leg strain during a June 2015 hearing before the undersigned. 



CONCLUSION OF LAW

The criteria for withdrawal of the claim for service connection for a right lower leg strain by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Appeal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

During a June 2015 hearing before the undersigned, the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for a right lower leg strain.  (T. at pgs. 17-18).  Thus, as the appellant has withdrawn this appeal with respect to this issue, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the claim for service connection for a right lower leg strain and it is dismissed.


ORDER

The claim for service connection for a right lower leg strain is dismissed without prejudice. 



REMAND

The Board finds that prior to further appellate review of the claims of entitlement to an initial compensable disability rating for a left shoulder disability and entitlement to service connection for a thoracolumbar spine disability, to include sciatic nerve radiculopathy of the right lower extremity, additional substantive and procedural development is necessary as outlined below. 

A. Substantive Development

i ) Initial Rating Claim-Left (minor) Shoulder Disability

The Veteran seeks an initial compensable disability rating for his service-connected left (minor) shoulder disability.  VA recently reexamined the Veteran to determine the current (then) severity of his left shoulder disability in July 2015.  (See July 2015 VA Shoulder/Arm examination report).  Because the July 2015 VA examination report was illegible, the Board requested that the RO rescan the document into the Veteran's VBMS electronic record.  A response was not received from the RO, nor was a legible copy rescanned into VBMS.  Thus, on remand, the Board finds the AOJ should arrange for this document to be rescanned into VBMS.  The Veteran should also be afforded another VA examination to determine the current severity of his left shoulder disability. 

ii) Service Connection Claim-Thoracolumbar Spine Disability-

The Veteran seeks service connection for a thoracolumbar spine disability, to include sciatic nerve radiculopathy of the right leg.  He contends that he injured his mid-to-low back coincident to the left shoulder injury when he fell 12 feet off a truck (Buffalo) in Iraq in October 2008.  He maintains that he has had back pain since the in-service injury.  (See Veteran's Notice of Disagreement, received in June 2011; November 2010 and May 2014 reports, prepared by 78 Medical Group at pgs. 36 and 117, labeled as "STR-Reserve STR" and received on July 29, 2015, and T. at page (pg. ) 9).  He maintains that when he returned stateside, he received physical therapy for his back. (T. at pg. 7).  The Veteran maintains that he sought post-service treatment for his low back from VA in 2009.  (T. at pg. 5).  

In support of his claim, the Veteran submitted a December 2010 statement,  prepared by Sergeant W.  Sergeant W. indicated that he had served with the Veteran in Iraq in 2008 and despite having sustained "injuries" in the field, the Veteran carried 120-pounds on his back and shoulder throughout the remainder of his mission.  Sgt. W. reported that the Veteran had received physical therapy for his injuries during service.  (See December 2010 statement, prepared by Sergeant W.)

The Veteran's service treatment records reflect that he sustained a traumatic injury to his left shoulder in mid-January 2009.  A February 2009 sick call report reflects that the Veteran sought treatment for the left shoulder.  A March 2009 Statement of Examination and Duty Status, dated in late March 2009, reflects that the Veteran had sustained right knee and left shoulder injuries in the line of duty on March 24, 2009.  An injury to the Veteran's spine was not reported.  On an accompanying Dental Health Questionnaire, the Veteran indicated that he had questionable arthritis; the exact joints were not reported.  On a March 2009 Report of Medical Assessment, the Veteran indicated that since his previous examination, he had injured his left knee, had right knee pain, and had a mole removed from his left leg.  The Veteran did not report any problems with his low back coincident to the left shoulder injury.  He indicated that he wanted to know what was wrong with his shoulder and knee.  Overall, the above-cited service treatment records do not disclose any evidence of any low or mid-back back pathology coincident to the left shoulder injury or at any other time during military service.  

A July 2015 VA spine examination report reflects that the Veteran has been diagnosed as having lumbar radiculopathy.  (Parenthetically, the Board notes that notwithstanding the aforementioned diagnosis, large portions of the July 2015 VA spine examination report are illegible and it does not appear that the examiner provided a statement as to the etiology of the diagnosed lumbar radiculopathy). 

Thus, in view of the Veteran having injured his left shoulder during military service, the Veteran's subjective complaints of having had back pain since that time, and Sergeant W.'s statement that the Veteran had sustained "injuries" in Iraq in 2008 for which he received physical therapy, the Board finds that a VA examination is needed to determine the nature and extent of any currently diagnosed thoracolumbar spine disability.  38 C.F.R. § 3.159(c) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

B. Procedural Development

After the issuance of statements of the case in February 2013, wherein the RO addressed all the issues currently on appeal before the Board, VA obtained evidence pertinent to the Veteran's claims, to include VA Medical Center treatment reports, dated through August 2015, and July 2015 VA arm and spine examination reports.  The RO,  however, did not issue a supplemental statement of the case (SSOC) considering this newly-received evidence, and the Veteran has not withdrawn his claims for an initial compensable disability rating for the left (minor) shoulder and service connection for a thoracolumbar spine disability, to include sciatic nerve radiculopathy of the right lower extremity.  Thus, a remand is required to ensure that all pertinent evidence is considered in an AOJ adjudication of the claims at issue, with reference thereto in an SSOC. 

The Board notes that this case is not governed by interim guidance relating to a change in the law effectuated by the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which is to the effect that AOJ consideration is not required for evidence submitted by the appellant or his representative where the substantive appeal is received by VA on or after February 2, 2013, such as this case.  See Veterans Benefits Administration  Fast Letter 14-02.  Here, the above-cited VA treatment and examination reports were compiled and added to the record by VA.  As such, the cited Fast Letter is not for application in this instance. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the July 2015 VA Shoulder/Arm and Spine examination reports added to the Veteran's electronic claims file on July 7, 2015, be rescanned into VBMS because they are illegible.  It should be noted whether the rescanned document is the best possible copy.  

2.  After the development in directive one (1) has been accomplished, schedule the Veteran for an appropriate VA examination to assess the current severity and all manifestations of his service-connected left (minor) shoulder sprain with x-ray evidence of minimal acromioclavicular joint degenerative changes.  The Veteran's electronic claims record must be made available to the examiner in conjunction with the examination.  All indicated tests and studies should be conducted and all clinical findings reported in detail. 
 
 Based on a review of the record, a history from the Veteran and examination findings, the examiner should describe the symptoms of the left shoulder disability, to include the following details: 
 
(a) Whether the left shoulder disability results in the following limitation of motion of the left arm: 
      (1) 25 degrees from the side;
      (2) midway between side and shoulder level, or
      (3) shoulder level. 
 
The examiner should also note whether there is any additional limitation of motion due to pain, weakened movement, excess fatigability, or incoordination of the left shoulder.  This determination should be expressed in terms of degrees of additional limited motion. 

The examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups of the left shoulder (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss of the left shoulder (beyond what is shown clinically).

(b) Whether the left shoulder disability results in recurrent dislocation of the scapulohumeral joint.  If so, characterize whether such dislocations occur with frequent episodes and guarding of the left arm movement or are infrequent with guarding of movement only at shoulder level. 

(c) With regard to any neurological disability resulting from the service-connected left shoulder disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability, if any. 

Also, the examiner should specifically comment on the impact of the Veteran's service-connected right left shoulder disability on his industrial activities, including his ability to obtain and to maintain employment. 

A rationale for all opinions expressed must be provided.  If an opinion cannot be given without resort to speculation, the examiner should so state why this is so and indicate what evidence is needed to provide the requested opinion.
 
3.  After the development in paragraphs (1) has been completed, schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the presence, nature and likely etiology of his thoracolumbar spine disability. The examiner should obtain a complete, pertinent history from the Veteran and review the Veteran's VBMS and Virtual VA electronic record in conjunction with the examination, giving particular attention to his service treatment records, lay assertions and testimony, and the pertinent VA and private post-service medical evidence.  The examiner should indicate in the examination report that a review of the entire record was completed. 
 
Based upon the examination, history from the Veteran and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed thoracolumbar spine, to include degenerative disc disease of the thoracolumbar spine with sciatic nerve radiculopathy of the right lower extremity, is attributable to military service, to include the Veteran's history of having had mid-to-low back pain ever since he fell 12-feet from a truck (Buffalo) in Iraq in 2008.
 
The examiner is hereby advised that service treatment records coincident to a left shoulder (and right knee) injury are devoid of any clinical evidence of any spine pathology.  

The basis for the opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

4.  Readjudicate the claims of entitlement to an initial compensable disability rating for a left (minor) shoulder disability and entitlement to service connection for a thoracolumbar spine disability, claimed as degenerative disc disease of the thoracolumbar spine, to include sciatic nerve radiculopathy of the right lower extremity. 

If any benefit sought on appeal remains denied, issue a supplemental statement of the case and afford a reasonable opportunity to respond. Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


